



Exhibit 10.1

EMPLOYMENT AGREEMENT

(Jeff Zernov)







This EMPLOYMENT AGREEMENT (this “Agreement”) is made this 31st day of August,
2004, by and between Nature Vision, Inc. (t/b/k/a Nature Vision Operations,
Inc.) (together with its affiliates, successors and assigns, the “Company”) and
Jeff Zernov (“Employee”). The Company and Employee are referred to individually
as a “Party” and collectively as the “Parties.”




RECITALS




A.

Pursuant to that certain Merger Agreement and Plan of Reorganization (the
“Merger Agreement”), PC Acquisition, Inc., a wholly owned subsidiary of Photo
Control Corporation, will merge with and into the Company (the “Merger”).




B.

As a condition to the Merger, the Company must retain Employee as its employee,
and Employee must remain an employee of the Company, in accordance with the
terms and conditions set forth in this Agreement.




C.

The Parties recognize the importance to the Company of obtaining Employee’s
loyalty and protecting the Company’s rights with respect to its business
information, customer relationships and inventions.




D.

The Parties desire to enter into this Agreement.




AGREEMENT




In consideration of the above recitals and the promises set forth in this
Agreement, the parties agree as follows:




1.

Nature and Capacity of Employment. The Company hereby agrees to employ Employee
in the position of President, for and during the term of this Agreement,
pursuant to the terms of this Agreement. Employee agrees to perform, or be
available to perform, on a full-time basis, the functions of this position
pursuant to the terms of this Agreement and as directed by the Board of
Directors of the Company.




2.

Term of Employment. Employee’s employment under this Agreement will commence
September 1, 2004, and will continue until terminated pursuant to Section 4 of
this Agreement.

 

3.

Salary.




3.1

Base Salary. Company agrees to pay Employee at the rate of $13,333.33 per month,
subject to adjustment as provided for in this Agreement. This Section 3.1







--------------------------------------------------------------------------------



may be amended from time to time by a written agreement of the parties setting
forth the then-current base salary payable by the Company to Employee. Employee
will be paid his base salary in accordance with the Company’s standard payroll
procedures.  




3.2

Expenses. Upon receipt of documentation evidencing expenditures by Employee, the
Company will reimburse Employee for any reasonable expenses incurred in
connection with his employment with the Company, except that the prior written
approval of the Company is required prior to incurring any expenses over $5,000.




4.

Termination of Employment. Either Employee or the Company may terminate
Employee’s employment at any time, for any or no reason, and with or without
notice and the terms of this Agreement will expire except as set forth in
Section 12.9 of this Agreement or as otherwise expressly provided for herein.




5.

Employee Benefits; Vacation. Employee will be entitled to participate in all of
the Company’s 401(k) savings and retirement plan and all other employee benefits
and policies as they may exist and change from time to time in which Employee is
eligible to participate so long as Employee remains employed with the Company.
All payments or other benefits paid or payable to Employee under any such
employee benefit plan or program of the Company will not be affected or modified
by this Agreement and will be in addition to the base salary payable by the
Company to Employee from time to time under this Agreement. Employee shall be
entitled to vacation and any other paid time off benefits in accordance with the
Company’s paid time off policies as they may exist and change from time to time.




6.

Undertakings of Employee. Employee agrees to spend his full working time and
effort in performance of his duties with the Company so long as employed by the
Company. Employee will not, during the course of employment by the Company,
without prior written approval of the Company, become an employee, director,
officer, agent, partner of or consultant to, or a stockholder of (except a
stockholder of a public company in which Employee owns less than 1% of the
issued and outstanding capital stock of such company) any company or other
business entity that is a competitor, supplier or customer of the Company.




7.

Confidential Information. Employee agrees not to directly or indirectly use or
disclose any Confidential Information of the Company or its clients for the
benefit of anyone other than the Company either during the course of employment
or after the termination of employment. Employee recognizes that the
Confidential Information constitutes a valuable asset of the Company and hereby
agrees to act in such a manner as to prevent its disclosure and use by any
person unless such use is for the benefit of the Company. Employee’s obligations
under this Section 7 are unconditional and will not be excused by any conduct on
the part of the Company, except prior voluntary disclosure by the Company of the
information.






2



--------------------------------------------------------------------------------



For purposes of this Agreement, “Confidential Information” means any information
that Employee learns or develops during the course of Employee’s employment with
the Company relating to the Company and/or its clients that derives independent
economic value from being not generally known or readily ascertainable by other
persons who could obtain economic value from its disclosure or use, including
without limitation all information concerning the Company’s projects, its
clients and customers, client data processing needs, client contracts, contract
rates and all related information, costs and sales data, financial data,
marketing methods, business opportunities, the Company’s consultant lists,
prospective consultant lists and related consultant information, data
electronically stored and all other information related to the Company’s
business and methods of operation. Confidential Information shall not include
information that is: (a) already known to or otherwise in the possession of the
receiving party prior to any disclosure by Employee, (b) publicly available or
otherwise in the public domain, (c) released by the Company to any third party
without restrictions, or (d) disclosed by Employee pursuant to judicial action
or governmental regulations, provided that Employee has notified the Company 15
days prior to such disclosure and cooperates with the Company in the event the
Company elects to legally contest and avoid such disclosure.




8.

Inventions.




8.1

Ownership of Inventions. “Inventions” means any inventions, trade secrets, ideas
or original works of authorship that Shareholder conceived, developed,
discovered or made in whole or in part during Shareholder’s employment that
relates to Company’s business or Company’s actual or demonstrably anticipated
research or development, or that was made through the use of any of Company’s
equipment, facilities, supplies, trade secrets or time, or that result from any
work Shareholder performs for Company. All such Inventions will be the exclusive
property of the Company and are hereby assigned to the Company. Further,
Employee will, at the Company’s expense, give the Company all assistance it
reasonably requires to perfect, protect and use its rights to Inventions. In
particular, but without limitation, Employee will sign all documents, do all
things, and supply all information that the Company may deem necessary or
desirable to:

(a)

Transfer or record the transfer of Employee’s entire right, title and interest
in Inventions; and




(b)

Enable the Company to obtain patent, copyright or trademark protection for
Inventions anywhere in the world.




The obligations of Employee under this Section 8 will continue beyond the
termination of employment with respect to Inventions conceived or made by
Employee during the period of Employee’s employment and will be binding upon
assigns, executors, administrators and other legal representatives. For purposes
of this Agreement, any Invention relating to the business of the Company on
which Employee markets a new competitive product, files a patent application or
seeks copyright protection within one (1) year after termination of employment
with the



3



--------------------------------------------------------------------------------



Company will be presumed to be an Invention conceived by Employee during the
term of Employee’s employment, subject to proof to the contrary by good faith,
written and duly corroborated records establishing that such Invention was
conceived and made following termination of employment.




8.2

Originality of Inventions.  Employee represents and warrants that any design or
other Invention originated by Employee will be Employee’s own work and will in
no way be plagiarized, copied or otherwise taken from an existing work of
another.




8.3

Employee’s Own Inventions. This Agreement does not apply to any invention for
which no equipment, supplies, facility or trade-secret information of the
Company was used, which was developed entirely on Employee’s own time, and (a)
which does not relate directly to the business of the Company or to the
Company’s actual or demonstrably anticipated research or development, or (b)
which does not result from any work performed by Employee for the Company.




9.

Non-Competition/Non-Solicitation.  Employee hereby acknowledges that the
following provisions of this Agreement are reasonable and necessary for the
Company’s protection. Employee further acknowledges that the provisions of this
Section 9 are a condition of the Merger. Employee acknowledges that these
benefits constitute sufficient consideration for this Agreement.




9.1

No Competing Business.




(a)

During the term of this Agreement, and for a period of five years from the date
Employee voluntarily terminates his employment with the Company or is terminated
for Cause (as defined in Section 9.1(c) below), Employee will not engage
directly or indirectly (except having less than 1% ownership of the outstanding
stock in any publicly-traded corporation) in any type of business that the
Company conducts as of the date of that Employee ceases to be employed by the
Company, in any geographic area in which the Company conducts such business. The
Company’s rights under this Section 9.1 may be enforced by any successor or
assign of the Company.




(b)

If the Employee’s employment with the Company is terminated by the Company
without Cause and if the Company continues at its sole option to pay Employee’s
base salary, for a period ending the earlier of two years from the date of such
termination or the date the Company ceases payment of the base salary, Employee
will not engage directly or indirectly (except having less than 1% ownership of
the outstanding stock in any publicly-traded corporation) in any type of
business that the Company conducts as of the date of that Employee ceases to be
employed by the Company, in any geographic area in which the Company conducts
such business. The Company’s rights under this Section 9.1 may be enforced by
any



4



--------------------------------------------------------------------------------



successor or assign of the Company. The Company, in its sole discretion, by
written notice to Employee may stop paying Employee’s base salary at any time
between such termination and the two year period following termination provided
that upon such election the restrictions contained in this Section 9.1(b) shall
immediately terminate.




(c)

“Cause” means:  (i) Employee engaging in conduct that the Company considers to
be demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise; (ii) the misappropriation of funds or property of the
Company or its subsidiaries by Employee; (iii) the commission by Employee of a
felony crime or act of fraud or embezzlement; or (iv) the material breach by
Employee of this Agreement.




9.2

Nonsolicitation; Non-Hire and Noninterference. During the term of this Agreement
and for a period of five years from and after the date Employee ceases to be
employed with the Company Employee will not directly or indirectly (i) induce or
attempt to induce any person employed by the Company (each, a “Hired Employee”)
to leave the employ of the Company, or in any way interfere adversely with the
relationship between any Hired Employee and the Company, (ii) induce or attempt
to induce any Hired Employee to work for, render services or provide advice to
or supply confidential business information or trade secrets of the Company to
any person or entity, (iii) induce or attempt to induce any customer, supplier,
licensee, licensor or other person or entity having a business relationship with
the Company to cease doing business with the Company, or in any way interfere
with the relationship between any such customer, supplier, licensee, licensor or
other such person or entity and the Company. The Company’s rights under this
Section 9.2 may be enforced by any successor or assign of the Company.  

9.3

Blue Pencil. If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Section 9 is invalid or unenforceable, the
Company and Employee agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration, or area
of the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement will be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.




10.

Remedies for Breach. Employee recognizes that if he violates any portion of
Sections 7, 8 or 9 of this Agreement, irreparable damage will result to the
Company that could not be remedied entirely or adequately by monetary damages.
As a result, Employee hereby agrees that in the event of any breach by Employee,
or in the event of apparent danger of such breach, the Company will be entitled,
in addition to any other legal or equitable



5



--------------------------------------------------------------------------------



remedies available to the Company, to an injunction to restrain the violation of
any and all such portions of this Agreement by Employee.




11.

Representations. Employee represents that:  (a) he does not have a
noncompetition agreement of any type with any previous employer the term of
which has not yet expired; (b) he is not subject to any agreement that prevents
or limits his ability to work for the Company; and (c) he does not have in his
possession or control, and will not reveal to the Company, any confidential
information belonging to any former employer or third-party.




12.

Miscellaneous.




12.1

No Third-Party Beneficiaries. Except as expressly provided herein, this
Agreement will not confer any rights or remedies upon any person other than the
Parties and their respective successors and permitted assigns.

12.2

Entire Agreement. This Agreement and any documents, certificates or other
instruments delivered pursuant to this Agreement constitute the entire agreement
between the Parties and supersede any prior understandings, agreements or
representations by or between the Parties, written or oral, to the extent they
related in any way to the subject matter of this Agreement.

12.3

Succession and Assignment. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
The Employee may not assign either this Agreement or any of his rights,
interests or obligations under this Agreement without the prior written approval
of the Company. The Company may assign this Agreement to any of its affiliates,
or its successor without the consent of the Employee.

12.4

Counterparts and Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument, and by facsimile.

12.5

Notices. All notices, requests and other communications hereunder will be given
in writing and deemed to have been duly given or served if personally delivered,
or sent by first class, certified mail, return receipt requested, postage
prepaid, to the party at the address as provided below, or to such other address
as such Party may hereafter designate by written notice to the other Party:




i.

If to the Company, to the address of its then principal office.




ii.

If to Employee, to the address last shown in the records of the Company.




12.6

Governing Law; Consent to Jurisdiction. This Agreement will be governed by and
construed in accordance with the domestic laws of the State of Minnesota without
giving effect to any choice or conflict of law provision or rule. Each of the
Parties submits to the jurisdiction of any state or federal court sitting in
Hennepin County, Minnesota, in any action or proceeding arising out of or



6



--------------------------------------------------------------------------------



relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined there. Each of the Parties also agrees
not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
Party. Each of the Parties agrees that a final judgment in any action or
proceeding so brought will be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law or in equity.    

12.7

Amendments and Waivers. No amendment of any provision of this Agreement will be
valid unless the same is in writing and signed by both Parties. No waiver by
either Party of any default, misrepresentation or breach of warranty or covenant
under this Agreement, whether intentional or not, will be deemed to extend to
any prior or subsequent default, misrepresentation or breach of warranty or
covenant under this Agreement.

12.8

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

12.9

Survival. Employee’s continuing obligations under Sections 7, 8 and 9 will
survive the termination of this Agreement and the termination of Employee’s
employment for such time as provided herein.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
herein first above written.




NATURE VISION, INC.







By: /s/ Michael R. Day




Its: Chief Financial Officer













/s/ Jeff Zernov




JEFF ZERNOV





















7



--------------------------------------------------------------------------------